IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                              October 27, 2015 Session

               STATE OF TENNESSEE v. JOSEPH MEADOWS

                 Appeal from the Circuit Court for Dickson County
                No. 22CC-2012-CR-68         Robert E. Burch, Judge




              No. M2015-00211-CCA-R3-CD – Filed January 11, 2016


The Defendant, Joseph Meadows, was indicted for initiating the process of the
manufacture of methamphetamine, possession of methamphetamine, and possession of
drug paraphernalia. The Defendant filed a pretrial motion to suppress the evidence
seized during the warrantless search of his home. The trial court denied the Defendant‟s
motion, and the Defendant pleaded guilty to initiating the process of the manufacture of
methamphetamine, in return for the dismissal of the remaining counts and an eight-year
sentence to be served on supervised probation. The Defendant reserved a certified
question of law pursuant to Tennessee Rule of Criminal Procedure 37(b)(2) as to whether
the search of his home by law enforcement was lawful. After review, we conclude that
the search was lawful and thus, we affirm the trial court‟s judgment.

    Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and D. KELLY THOMAS, JR., JJ., joined.

Olin J. Baker, Charlotte, Tennessee, for the appellant, Joseph Meadows.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Assistant
Attorney General; Wendell Ray Crouch, Jr., District Attorney General; and Margaret F.
Sagi, Assistant District Attorney General for the appellee, State of Tennessee.

                                       OPINION

                                         I. Facts
       This case arises from the search of the Defendant‟s residence, which resulted in
the seizure of evidence related to the manufacture of methamphetamine. With regard to
this seizure, a Dickson County grand jury indicted the Defendant with initiating the
process of the manufacture of methamphetamine, possession of methamphetamine, and
possession of drug paraphernalia. The Defendant filed a motion to suppress the
evidence obtained during the search of his residence. He alleged that law enforcement
entered his residence without a warrant and without probable cause using the pretext of
having smelled an odor of methamphetamine.

                                  A. Motion to Suppress

       The trial court held a hearing on the motion to suppress and the parties presented
the following evidence: Agent Michael Pate, a 23rd Judicial District Drug Task Force
agent, testified that he had been formally trained in the manufacture of methamphetamine,
including a “live cook” training, which meant he had actually cooked methamphetamine
in a controlled environment.          He testified that new trends and methods for
manufacturing methamphetamine presented quite often and that he attended yearly
trainings on the changing trends and methods. He stated that in his three years as a task
force agent, he had been inside approximately thirty methamphetamine labs; in his prior
jobs, he had been inside approximately fifteen labs.

       Agent Pate testified that he and his partner received citizen reports that the odor of
methamphetamine was emanating from the Defendant‟s residence, which was located
behind an establishment called “Picadilly Bar” in Dickson, Tennessee. Based on these
reports, on December 8, 2011, after midnight, he and his partner drove into the parking
lot outside Picadilly Bar in Dickson, Tennessee to check for the odor of
methamphetamine. The agent recalled that it was very cold that day, and estimated the
temperature to be at around twenty degrees Fahrenheit. Agent Pate pulled his vehicle
onto the right side of the building and opened his vehicle door, and he immediately
smelled the “very, very strong odor of meth being manufactured in the air . . . .” Agent
Pate described the smell as a very strong odor of “Coleman fuel” and ether. He said the
smell of a methamphetamine lab was very distinguishable, stating: “I‟ve never come
across anything else that smells like a meth lab other than a meth lab.”

       After he noticed the smell, Agent Pate called the dispatcher and told them that
someone was manufacturing methamphetamine behind the Picadilly Bar. He told
dispatcher that he needed assistance, and then he called Agent Ronnie Moore. Twenty
minutes went by before another officer arrived. When asked why Agent Pate and his
partner waited the twenty minutes before entering the Defendant‟s residence, Agent Pate
replied that they waited because they knew the Defendant was a bondsman and a bounty

                                             2
hunter and thus had weapons. He said that they did not know how many people would
be inside the residence. Once assistance arrived, Agent Pate pulled his vehicle into the
driveway in front of the Defendant‟s residence. He testified that he could smell the
methamphetamine odor from inside his vehicle.

       Agent Pate clarified the location of the Defendant‟s residence in relation to the
Picadilly Bar. He stated that the bar was “up front” with a gravel parking lot that
connected to the highway; to the right of the bar was a white house; to the right of the
white house was a brick house with an upstairs apartment and a finished basement;
behind the white house were trailers owned by the Defendant, which included his
residence and an auto mechanic garage. Agent Pate stated that the distance from the bar
to the Defendant‟s trailer was 120 to 150 feet and that his trailer was 50 to 75 feet behind
the white house. The brick house was located 50 to 75 feet from the white house.

        Agent Pate testified that he walked to the Defendant‟s residence behind the bar.
He stated that there was not a “no trespassing” sign posted at the Defendant‟s driveway,
but a sign that read “if you believe in life after death, cross this line,” with a white
supremacy sticker and an upside down peace sign sticker on it. Agent Pate approached
the door of the Defendant‟s residence and announced himself as a drug task force agent.
He further warned the occupants of safety concerns attendant to the manufacture of
methamphetamine. Agent Pate explained to the jury that it was not safe because a
methamphetamine lab can explode “at any time.” He described an incident in the past
where he had seen a man cooking methamphetamine in a parking lot and he had burst into
flames without warning. Agent Pate stated he had witnessed these sudden explosions
several times related to methamphetamine labs. Based on that experience, he believed
that the Defendant‟s residence presented a dangerous situation.

       Agent Pate testified that, as he approached the Defendant‟s house, the odor of
methamphetamine became very strong. He was knocking on the door asking the
occupants to come outside when he looked through the window into the kitchen and
living room area. Through the window, he could see “several items to manufacture
meth sitting on the kitchen table . . . .” Agent Pate also saw the Defendant and another
man named Kevin Pickering inside before they came to the front door and opened it.
When the door opened, the smell of methamphetamine “intensified.” Agent Pate asked
the Defendant if anyone else was inside the residence, and the Defendant responded
negatively.

       Agent Pate testified that officers checked the brick house and the white house for
occupants while he and another officer cleared the Defendant‟s residence for occupants
inside. Agent Pate stated, “It was very clear to me there was an active meth lab there

                                             3
and if there is somebody else in there messing with it and still cooking meth or they‟re
just in there hiding and this bottle exploded it‟s a dangerous situation, so we wanted to
make sure that there was nobody else inside [the Defendant‟s] home.” He testified that
being on the scene was dangerous because no one was wearing protective gear and those
present were breathing the toxic chemicals coming from the lab. Agent Pate stated that
leaving a methamphetamine lab that is actively cooking unattended was very dangerous
because of the risk of explosion.

        Agent Pate stated that inside the Defendant‟s residence he found an “active
one-pot meth lab” on the medicine cabinet in the bathroom. He stated that the “copper
color” of the lab meant that the lab was “actively cooking,” which presented “an
immediate hazard.” After sweeping the residence for occupants, Agent Pate donned
protective gear and re-entered the residence to remove the methamphetamine lab. He
stated that he was trained in the “removal of clandestine methamphetamine labs.” Agent
Pate stated that highway patrol and the fire department were notified to respond to the
scene, as well as a hazmat team to decontaminate the scene.

       Agent Pate testified that he did not seek a search warrant for the residence before
entering because he knew it was an active methamphetamine lab based on the strong odor
coming from the residence. He stated that he was concerned for the occupants‟ safety,
as well as the officers present and anyone in the area, including those inside the nearby
houses.

       On cross-examination, Agent Pate testified that he donned the hazmat suit after
entering the residence and finding the lab, and he denied waiting two hours to do so.
Agent Pate stated that he pulled into the parking lot outside Picadilly Bar to see if he
could smell methamphetamine because he had information that the Defendant was
manufacturing methamphetamine. He stated that the Picadilly Bar did not have set
business hours, but no cars were in the parking lot when he arrived. Agent Pate agreed
that he did not check the bar for occupants, although it appeared that no one was inside.
Agent Pate stated that, during the twenty minutes it took for backup officers to arrive at
the scene, he did not attempt to contact anyone inside the white house or the brick house
because there were not enough officers present to “handle the situation.”

       Agent Pate explained that the Defendant‟s residence was down a hill behind the
Picadilly Bar and that the residence was not visible from the road at night. After he
went behind the bar and down the hill into the “hole” where the Defendant‟s residence
was, the smell of methamphetamine was much stronger, and this gave him cause to
believe that methamphetamine was being manufactured inside the Defendant‟s residence,
as opposed to the other residences close by. Agent Pate stated that it was “very clear”

                                            4
that the smell was coming from the Defendant‟s residence and even more so once he was
standing on the Defendant‟s front porch. He agreed that he did not call the fire
department immediately after smelling the methamphetamine but contacted law
enforcement to help clear the Defendant‟s residence and the other dwellings of any
occupants.

       Agent Pate testified that officers on the scene took the security cameras located on
the Defendant‟s residence and turned the cameras into the evidence unit. He stated that
the cameras were considered evidence because, typically when methamphetamine is being
manufactured, people become paranoid and mount cameras on their residences to monitor
their properties. He stated that the cameras were seized as “drug paraphernalia” in a lot
of cases.

       Agent Pate agreed that he had no background in chemistry but stated that he was
familiar with cooking methamphetamine and its smell. He stated that the bottle found in
the Defendant‟s residence with the methamphetamine inside was “capped” and not
“venting” when he found it. He agreed that the Defendant was not read his Miranda
rights. Agent Pate said he did not ask for consent to enter the Defendant‟s residence;
once he found the lab, Agent Pate suited up and removed the lab. The agent recalled
talking to the Defendant throughout, noting that the Defendant was cooperative and did
not object to the search or their conversation. The Defendant “acknowledged” that he
too could smell the lab from outside the residence.

        Agent Pate stated that, when he knocked on the door of the Defendant‟s residence,
his words were “come to the door.” He agreed that he did not “ask” the occupants to
exit the residence. He also agreed that the Defendant was detained at that point and was
not free to leave.

        On redirect-examination, Agent Pate was asked to describe the Defendant‟s
residence and its location. He stated: “[The Defendant‟s residence is] an old single wide
trailer. It‟s not in very good condition.” He stated that it was sufficient to “[keep] the
rain off” but was generally not a very secure house. Agent Pate agreed that he had been
in approximately forty-five methamphetamine labs prior to that day. He stated that he
had never been incorrect about the smell of a lab.

      On recross-examination, Agent Pate stated that none of the labs he had been to
personally had ever blown up.

       Agent Chris Freeze testified that he worked for the 23rd Judicial District Drug Task
Force and that he responded to the scene at the Defendant‟s residence. When he arrived

                                            5
and exited his police vehicle, Agent Freeze noticed the “strong odor” of
methamphetamine. He recognized the odor because he had been involved with various
incidents involving methamphetamine labs.

       Berry Westbrook testified as an expert in the field of air flow modeling and
engineering. Mr. Westbrook testified that he had visited the scene of the Defendant‟s
residence to determine the layout, topography, orientation of the dwellings, and the
location points of the officers. He stated that he had listened to Agent Pate‟s narrative
about the incident to determine the issue of whether it was possible or credible that Agent
Pate smelled methamphetamine while outside the Defendant‟s residence. He reviewed
the weather data from that day, the velocity and direction of the wind, and the
temperature. Mr. Westbrook stated that the conditions were “relatively still but cold.”

       Mr. Westbrook testified that he went to the scene with some chemicals used to
manufacture methamphetamine and placed the chemicals throughout the Defendant‟s
residence. He allowed an hour to pass to allow for the chemicals to “coordinate” or
co-mingle inside of the residence. He stated that the residence was not tight and that an
odor would “permeate” into the environment. Using a “color metric tube,” designed to
change color in the presence of certain chemicals at certain concentrations, Mr.
Westbrook measured the concentrations of the methamphetamine chemicals inside the
residence. The device detected a concentration of seventy parts per million inside the
residence; this concentration was well above the human smell threshold.

        Mr. Westbrook then measured the concentration of the chemicals at several
perimeter points surrounding the residence, including in the parking lot where Agent Pate
initially parked. He stated that they measured from 150 feet from the edge of the
Defendant‟s residence. Mr. Westbrook testified that he did not detect any chemical from
ten feet away around the edge of the residence, much less 150 feet. Mr. Westbrook
testified that, in his opinion, Agent Pate was not credible when he said that he could smell
the methamphetamine odor from the parking lot. Mr. Westbrook stated that, from what
he could tell, it was “impossible.”

       On cross-examination, Mr. Westbrook agreed that he was not present at the scene
when the lab was discovered and that he could not recreate the actual chemical reactions
that occurred that day. He agreed that he did not interview Agent Pate.

        After the presentation of the evidence, the trial court denied the Defendant‟s
motion to suppress, holding that the search and seizure of evidence in this case was
conducted in accordance with the requirements of the Constitution. The trial court made
the following findings:

                                             6
       1. Agents with the 23rd Judicial Drug Task Force and other law enforcement
       agencies had a right to be at a location near the [D]efendant‟s residence.

       2. Two (2) law enforcement agents smelled the manufacture of
       methamphetamine at the [D]efendant‟s residence and premises.

       3. The defense expert created a demonstration to determine whether law
       enforcement officers had the ability to smell the manufacture at a certain
       distance.

       4. The demonstration by the defense expert had too many variables to be
       determined to mirror the conditions of the night of the offense.

       5. The search of the [D]efendant‟s residence was based on probable cause
       that the manufacture of methamphetamine was occurring on the premises.

       Thereafter, the Defendant pleaded guilty to initiating the process of the
manufacture of methamphetamine in exchange for the dismissal of the remaining two
counts and subject to a certified question of law regarding the legality of the search of his
residence. The trial court entered the plea and sentenced the Defendant in accordance
with the plea agreement to an eight-year probation sentence. Pursuant to Tennessee
Rule of Criminal Procedure 37(b)(2), and in an approved order, the Defendant reserved
the following certified question of law: “Whether the Court erred in denying to suppress
the evidence obtained via a warrantless search and seizure of and from the Defendant‟s
residence that was conducted in violation of the requirements and protections of the
Tennessee Constitution, the Constitution of the United States, and applicable case law.”

                                        II. Analysis

                              A. Certified Question of Law

       Because this appeal comes before us as a certified question of law, pursuant to
Rule 37(b) of the Tennessee Rules of Criminal Procedure, we must first determine
whether the question presented is dispositive. The question is dispositive “when the
appellate court „must either affirm the judgment [of conviction] or reverse and dismiss
[the charges].‟” State v. Dailey, 235 S.W.3d 131, 134 (Tenn. 2007) (alterations in
original) (quoting State v. Walton, 41 S.W.3d 75, 96 (Tenn. 2001); State v. Wilkes, 684
S.W.2d 663, 667 (Tenn. Crim. App. 1984)). An issue is never dispositive when this
Court may exercise the option to reverse and remand. Wilkes, 684 S.W.2d at 667. This

                                             7
Court “„is not bound by the determination and agreement of the trial court, a defendant,
and the State that a certified question of law is dispositive of the case.‟” Dailey, 235
S.W.3d at 134-35 (quoting State v. Thompson, 131 S.W.3d 923, 925 (Tenn. Crim. App.
2003)). This Court must make an independent determination that the certified question
is dispositive. Id. at 135 (citing State v. Preston, 759 S.W.2d 647, 651 (Tenn. 1988)).
Rule 37(b)(2) of the Tennessee Rules of Criminal Procedure provides that a defendant
may appeal from any judgment or conviction occurring as the result of a guilty plea.
State v. Long 159 S.W.3d 885, 887 (Tenn. Crim. App. 2004). The following are
prerequisites for an appellate court‟s consideration of the merits of a question of law
certified pursuant to Rule 37(b)(2):

        (i) The judgment of conviction, or other document to which such judgment
        refers that is filed before the notice of appeal, contains a statement of the
        certified question of law reserved by the defendant for appellate review;

        (ii) The question of law is stated in the judgment or document so as to
        identify clearly the scope and limits of the legal issue reserved;

        (iii) The judgment or document reflects that the certified question was
        expressly reserved with the consent of the state and the trial judge; and

        (iv) The judgment or document reflects that the defendant, the state, and the
        trial judge are of the opinion that the certified question is dispositive of the
        case . . . .

Tenn. R. Crim. P. 37(b)(2)(A)(i)-(iv).

        In State v. Preston, our Supreme Court stated its intention to “make explicit to the
bench and bar exactly what the appellate courts will hereafter require as prerequisites to
the consideration of the merits of a question of law certified pursuant to Tenn. R. Crim. P.
37(b)(2)(i) or (iv).” 759 S.W.2d 647, 650 (Tenn. 1988). First, the final order or
judgment appealed from must contain a statement of the dispositive question of law
reserved for review. Id. The question must clearly identify the scope and limits of the
legal issue and must have been passed upon by the trial judge. Id. Second, the order
must also state that: (1) the certified question was reserved as part of the plea agreement;
(2) the State and the trial judge consented to the reservation; and (3) both the State and the
trial judge agreed that the question is dispositive of the case. Id. Third, the defendant
bears the burden of “reserving, articulating, and identifying the issue” reserved. State v.
Troy Lynn Woodlee, No. M2008-01100-CCA-R3-CD, 2010 WL 27883, at *2 (Tenn. Crim.
App., at Nashville, Jan. 6, 2010), perm. app. denied (Tenn. May 20, 2010) (citing Preston,

                                               8
937 S.W.2d at 838). Failure to properly reserve a certified question of law pursuant to
the requirements stated in Preston will result in the dismissal of the appeal. Woodlee,
2010 WL 27883, at *2 (citing State v. Pendergrass, 937 S.W.2d 848, 838 (Tenn. 1996)).
The importance of complying with the Preston requirements has been reiterated by our
Supreme Court in State v. Armstrong, 126 S.W.3d 908, 913 (Tenn. 2003), which stated
that the Preston requirements are “explicit and unambiguous,” in rejecting the defendant‟s
argument in favor of substantial compliance with Tennessee Rules of Criminal Procedure
37.

       In the case under submission, the Defendant‟s issue on appeal meets these
requirements: he pleaded guilty; the judgment form referenced the attached certified
question; and the addendum to the judgment form listed the question that the Defendant
maintains on appeal. We agree that the question included in the addendum attached to
the Defendant‟s judgment form is stated so as to identify clearly the scope and limits of the
legal issue reserved and is dispositive of the case. Thus, we conclude that the issue is
properly before this Court.

                            B. Legality of Search and Seizure


        The Defendant argues that the warrantless search of his residence and subsequent
seizure of evidence was not conducted pursuant to a valid exception to the warrant
requirement. He contends that the applicable exception to the circumstances of the
search would have been the exigent circumstances exception; however, he further
contends that Agent Pate‟s claim of smelling the odor of methamphetamine being
manufactured was a “ruse” to forgo obtaining a search warrant. The State responds that
Agent Pate‟s claim hinges on his credibility and that the trial court specifically accredited
his testimony. The State further responds that Agent Pate, based on his experience and
training in the field of methamphetamine manufacturing, had the “objectively reasonable
belief that there was a compelling need to act and insufficient time to obtain a warrant. . .
.”

       Our standard of review for a trial court‟s findings of fact and conclusions of law on
a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn. 1996).
Under this standard, “a trial court‟s findings of fact in a suppression hearing will be upheld
unless the evidence preponderates otherwise.” Id. at 23. As is customary, “the
prevailing party in the trial court is afforded the „strongest legitimate view of the evidence
and all reasonable and legitimate inferences that may be drawn from that evidence.‟”
State v. Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861,
864 (Tenn. 1998)). Nevertheless, this Court reviews de novo the trial court‟s application

                                             9
of the law to the facts, without according any presumption of correctness to those
conclusions. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher, 989
S.W.2d 295, 299 (Tenn. 1999). The trial court, as the trier of fact, is able to assess the
credibility of the witnesses, determine the weight and value to be afforded the evidence,
and resolve any conflicts in the evidence. Odom, 928 S.W.2d at 23. In reviewing a trial
court‟s ruling on a motion to suppress, an appellate court may consider the evidence
presented both at the suppression hearing and at the subsequent trial. State v. Henning,
975 S.W.2d 290, 299 (Tenn. 1998).

       The Fourth Amendment to the United States Constitution protects against
unreasonable searches and seizures, and “„article 1, section 7 [of the Tennessee
Constitution] is identical in intent and purpose with the Fourth Amendment.‟” State v.
Downey, 945 S.W.2d 102, 106 (Tenn. 1997) (quoting Sneed v. State, 221 Tenn. 6, 423
S.W.2d 857, 860 (1968)). The analysis of any warrantless search must begin with the
proposition that such searches are per se unreasonable under the Fourth Amendment to the
United States Constitution and article 1, section 7 of the Tennessee Constitution. This
principle against warrantless searches is subject only to a few specifically established and
well-delineated exceptions. See Katz v. United States, 389 U.S. 347, 357 (1967); State v.
Tyler, 598 S.W.2d 798, 801 (Tenn. Crim. App. 1980). Evidence discovered as a result of
a warrantless search or seizure is subject to suppression unless the State establishes that
the search or seizure was conducted pursuant to one of the narrowly defined exceptions to
the warrant requirement. State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000).

        The exigent circumstances exception is at issue in this appeal. Exigent
circumstances exist when “the needs of law enforcement [are] so compelling that the
warrantless search is objectively reasonable under the Fourth Amendment.” Brigham
City, Utah v. Stuart, 547 U.S. 398, 403 (2006) (quoting Mincey v. Arizona, 437 U.S. 385,
394 (1978)). The State must show that such a search was “imperative” to justify not
obtaining the requisite warrant. Coolidge v. New Hampshire, 403 U.S. 443, 454-55
(1971); State v. Hayes, 188 S.W.3d 505, 514 (Tenn. 2006); State v. Yeargan, 958 S.W.2d
626, 641 (Tenn. 1997) (Reid, J., concurring). The following are frequently-arising
situations that have been found to be sufficiently exigent to render a warrantless search of
a domicile reasonable: (1) hot-pursuit, (2) to thwart escape, (3) to prevent the imminent
destruction of evidence, (4) in response to an immediate risk of serious harm to the police
officers or others, and (5) to render emergency aid to an injured person or to protect a
person from imminent injury. Brigham City, Utah, 547 U.S. at 403; Minnesota v. Olson,
495 U.S. 91, 100 (1990); United States v. Huffman, 461 F.3d 777, 782 (6th Cir. 2006);
State v. Adams, 238 S.W.3d 313, 321 (Tenn. Crim. App. 2005).

       Our Supreme Court in State v. Meeks specifically addressed the exigent

                                            10
circumstances exception in the context of a methamphetamine lab inside a dwelling, a
hotel room in that particular case. 262 S.W.3d 710 (Tenn. 2008). Addressing exigent
circumstances generally, the Court first stated:

              Exigent circumstances are those in which the urgent need for
      immediate action becomes too compelling to impose upon governmental
      actors the attendant delay that accompanies obtaining a warrant. Thus, in
      assessing the constitutionality of a warrantless search, the inquiry is whether
      the circumstances give rise to an objectively reasonable belief that there was
      a compelling need to act and insufficient time to obtain a warrant. The
      exigency of the circumstances is evaluated based upon the totality of the
      circumstances known to the governmental actor at the time of the entry.
      Mere speculation is inadequate; rather, the State must rely upon specific and
      articulable facts and the reasonable inferences drawn from them. The
      circumstances are viewed from an objective perspective; the governmental
      actor's subjective intent is irrelevant. The manner and the scope of the
      search must be reasonably attuned to the exigent circumstances that justified
      the warrantless search, or the search will exceed the bounds authorized by
      exigency alone. Where the asserted ground of exigency is risk to the safety
      of the officers or others, the governmental actors must have an objectively
      reasonable basis for concluding that there is an immediate need to act to
      protect themselves and others from serious harm.

Meeks, 262 S.W.3d at 723-24 (footnotes omitted).        Addressing the circumstances of
methamphetamine labs specifically, the Court stated:

             Methamphetamine laboratories are regarded as highly dangerous.       In
      2000, the United States House of Representatives explained:

             The methamphetamine epidemic in America differs in kind
             from the threat of other illegal drugs because
             methamphetamine can be made from readily available and
             legal chemicals and substances, and because it poses serious
             dangers to both human life and the environment.
             Additionally, these chemicals and substances are utilized in a
             manufacturing process that is unstable, volatile, and highly
             combustible. Even small amounts of these chemicals, when
             mixed improperly, can cause explosions and fires. For every
             one pound of methamphetamine that is produced,
             approximately five pounds of toxic and often lethal waste

                                           11
             products may be left behind at the laboratory site, or disposed
             of in rivers, kitchen sinks, or sewage systems in an effort to
             conceal evidence of illegal manufacturing. More disturbing
             is that most of these laboratories are situated in residences,
             motels, trailers, and vans, and often times are operated in the
             presence of children.

      In addition to being highly combustible, the vapors or fumes that are
      generated in the production of methamphetamine pose further dangers. For
      example, exposure to the toxic fumes or vapors produced during the
      manufacture of methamphetamine, some of which are carcinogenic, can
      cause serious inhalation injuries to those at the laboratory site and sometimes
      even to neighbors.

             The hazards posed by an actively operating methamphetamine
      laboratory are so significant that a number of state and federal courts have
      determined that the discovery of an actively operating methamphetamine
      laboratory, in and of itself, creates an exigent circumstance justifying
      immediate action without the attendant delays that accompany obtaining a
      search warrant. Other courts that have recognized the dangers of actively
      operating methamphetamine laboratories have stopped short of adopting a
      per se rule. Rather, they have based their finding of exigency on the location
      of the particular laboratory. These courts have focused on whether there
      were people in the vicinity of the actively operating methamphetamine
      laboratory, notably neighbors, law enforcement officials, and those
      manufacturing the methamphetamine. Regardless of the approach taken,
      whether a per se rule or a determination based upon the presence of others in
      the vicinity, the scope of a permissible warrantless search remains limited to
      the scope of the exigency.

Id. at 724 (citations omitted). In Meeks, the officer testified that the odor of
methamphetamine emanating from the hotel room was “instantly recognizable and
unmistakable” and that, when standing outside the door of the hotel room, the officer
“could smell what [he] knew to be a meth lab.” Id. at 714. Out of concern for the safety
of hotel occupants close by, the officers in Meeks, without contacting the hazardous
materials team or obtaining a search warrant for the hotel room, broke down the door of
the hotel room and discovered an active methamphetamine lab. Id. at 714-15. Based on
these circumstances, our Supreme Court held that the facts clearly established that exigent
circumstances existed to justify the warrantless search of the hotel room. Id. at 724.
The Court held that the distinctly strong odor of methamphetamine emanating from the

                                           12
hotel room indicated to the officers that an active methamphetamine lab was contained
inside, putting the occupants and those in the immediate vicinity in serious danger. Id. at
726-27. The Court held that the conclusion that an active methamphetamine lab was
inside the hotel room “ provided the officers with an objectively reasonable basis for
concluding that there was an immediate need to act to protect themselves and others from
serious harm.” Id. at 727. As such, the warrantless search of the hotel room was
justified under the exigent circumstances exception to the Fourth Amendment. Id.

        In the present case, Agent Pate testified that he exited his vehicle in the parking lot
outside the Picadilly Bar and immediately smelled the “very, very strong odor of meth
being manufactured in the air . . . .” Agent Pate said that he knew that the odor was
methamphetamine based on its “distinguishable” odor which he described as unlike any
other odor. Agent Pate testified that the distinguishable odor was certainly recognizable
based on its uniqueness. As he approached the Defendant‟s residence, located behind the
Picadilly Bar, the odor became much stronger and it was “very clear” to Agent Pate that
the methamphetamine odor was coming from the Defendant‟s residence. Agent Pate also
testified that the Defendant‟s residence was located approximately 150 feet from the
Picadilly Bar and several other residences, and this close proximity of the other residences
concerned him due to the risk of explosion of the lab. Agent Pate testified that he knew
an active methamphetamine lab could explode, thus posing a risk to the occupants of the
Defendant‟s residence as well as those in close proximity.

       We conclude that the evidence does not preponderate against the trial court‟s
finding that Agent Pate smelled the odor of methamphetamine emanating from the
Defendant‟s residence. Agent Pate had significant experience in the area of hazardous
materials, particularly methamphetamine, and he testified that the hazardous nature of the
chemicals used had caused labs to explode in the past. The number of residences close to
the Defendant‟s residence gave Agent Pate additional cause to quickly dismantle the
methamphetamine lab. The trial court specifically concluded that Mr. Westbrook‟s
testimony about his re-creation of the scene contained too many unknown variables, and
thus, was not an accurate demonstration of the circumstances on the day of the search.
We will not second guess the trial court‟s credibility finding as it concerns Agent Pate or
Mr. Westbrook. We hold that the trial court did not err when it concluded that Agent
Pate had probable cause to enter the residence without a search warrant pursuant to the
exigent circumstances exception.

                                       III. Conclusion

      In accordance with the aforementioned reasoning and authorities, we affirm the
judgment of the trial court.

                                             13
 ____________________________________
      ROBERT W. WEDEMEYER, JUDGE




14